DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated October 22, 2021.  Claims 1, 8, and 15 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein..  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dias et al., “Untangling fine-grained code changes” (hereinafter Dias).

	With respect to claim 1, Dias discloses A method for providing intelligent application development by a processor, comprising: 
	continuously monitoring, by the processor, a local code base for one or more application code changes performed by a user (e.g., Fig. 1 and associated text, e.g., p. 343, left col., 1st paragraph, The tools log all the fine-grained changes made by developers as they change the source code; see also p. 342, right column, 4th paragraph, Fine-Grained Changes, p. 343, left column, 2nd paragraph, Epicea: Event Modeler with Fine Grained Changes, and p. 346, 1st and 2nd paragraphs.);
	identifying, by the processor, those of the one or more application code changes related to a particular application issue, wherein the identifying occurs irrespective of whether those of the one or more application code changes related to the particular application issue were sequentially performed (e.g., p. 343, left column, 1st paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information [irrespective of whether those of the one or more application code changes related to the particular application issue were sequentially performed], presents several automatically-computed clusters of changes: Each cluster represents a distinct activity [identifying, by the processor, those of the one or more application code changes related to a particular application issue] of the developer since last commit”; see also pp. 343-344, sections III(B)-(D), and p. 346, 1st and 2nd paragraphs.);
	automatically grouping by the processor, those of the one or more application code changes into one or more application code change groups for a versioning system prior to commitment, wherein the one or more application code groups are logically consistent and self-contained (e.g., p. 343, right column, section III(D), Clustering [grouping], The last necessary step in our approach is to take the output of the machine learning step, computed on each pair of changes, and aggregate it to form the clusters of changes for the user; see also p. 343, 1st paragraph and p. 346, 1st and 2nd paragraphs.); and 
	displaying, by the processor on a user interface, those of the one or more application code changes in the one or more application code change groups as candidate changes for collective commitment, wherein the displaying includes automatically suggesting those of the one or more application code changes within a particular group of the one or more application code change groups associated with the particular application issue be collectively committed while automatically suggesting others of the one or more application code changes identified as unrelated to the particular application issue be opened within a new group of the one or more application code change groups and associated with a suggested new application issue upon determining the others of the one or more application code changes are associated with an application issue not previously known, and wherein the user selects the one or more application code change groups to commit (e.g., p. 343, 1st paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information, presents several automatically-computed clusters of changes: Each cluster represents a distinct activity of the developer since last commit [automatically suggesting those of the one or more application code changes within a particular group of the one or more application code change groups associated with the particular application issue be collectively committed while automatically suggesting others of the one or more application code changes identified as unrelated to the particular application issue be opened within a new group of the one or more application code change groups and associated with a suggested new application issue upon determining the others of the one or more application code changes are associated with an application issue not previously known]. The developer may then add a comment to each cluster and, if necessary, adapt the automatic clustering (by adding/removing clusters and moving changes to different clusters). Once the developer validates the clusters, the tool generates one commit per cluster and publishes them to the repository; p. 344, 3rd paragraph, The output of this step is the set of independent clusters of fine-grained changes, which is eventually displayed to the user with a dedicated user interface; see also 346, 1st and 2nd paragraphs.).
	 
	With respect to claim 8, Dias discloses A system for providing intelligent application development in a computing environment (e.g., p. 346, Once we completed the creation and evaluation of the best ML approach and features on dataset 2devs, and obtained promising results, we created the corresponding implementation in EpiceaUntangler, a tool that developers , comprising: 
	one or more computers with executable instructions that when executed cause the system to (Id.): 
	continuously monitor, by a processor associated with the one or more computers, a local code base for one or more application code changes performed by a user (e.g., Fig. 1 and associated text, e.g., p. 343, left col., 1st paragraph, The tools log all the fine-grained changes made by developers as they change the source code; see also p. 342, right column, 4th paragraph, Fine-Grained Changes, p. 343, left column, 2nd paragraph, Epicea: Event Modeler with Fine Grained Changes, and p. 346, 1st and 2nd paragraphs.); 
	identify, by the processor, those of the one or more application code changes related to a particular application issue, wherein the identifying occurs irrespective of whether those of the one or more application code changes related to the particular application issue were sequentially performed (e.g., p. 343, left column, 1st paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information [irrespective of whether those of the one or more application code changes related to the particular application issue were sequentially performed], presents several automatically-computed clusters of changes: Each cluster represents a distinct activity [identifying, by the processor, those of the one or more application code changes related to a particular application issue] of the developer since last commit”; see also pp. 343-344, sections III(B)-(D), and p. 346, 1st and 2nd paragraphs.); 
	automatically group, by the processor, those of the one or more application code changes into one or more application code change groups for a versioning system prior to commitment, wherein the one or more application code groups are logically consistent and self-contained (e.g., p. 343, right column, section III(D), Clustering [grouping], The last st paragraph and p. 346, 1st and 2nd paragraphs.); and 	
	display, by the processor on a user interface, those of the one or more application code changes in the one or more application code change groups as candidate changes for collective commitment, wherein the displaying includes automatically suggesting those of the one or more application code changes within a particular group of the one or more application code change groups associated with the particular application issue be collectively committed while automatically suggesting others of the one or more application code changes identified as unrelated to the particular application issue be opened within a new group of the one or more application code change groups and associated with a suggested new application issue upon determining the others of the one or more application code changes are associated with an application issue not previously known, and wherein the user selects the one or more application code change groups to commit (e.g., p. 343, 1st paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information, presents several automatically-computed clusters of changes: Each cluster represents a distinct activity of the developer since last commit [automatically suggesting those of the one or more application code changes within a particular group of the one or more application code change groups associated with the particular application issue be collectively committed while automatically suggesting others of the one or more application code changes identified as unrelated to the particular application issue be opened within a new group of the one or more application code change groups and associated with a suggested new application issue upon determining the others of the one or more application code changes are associated with an The developer may then add a comment to each cluster and, if necessary, adapt the automatic clustering (by adding/removing clusters and moving changes to different clusters). Once the developer validates the clusters, the tool generates one commit per cluster and publishes them to the repository; p. 344, 3rd paragraph, The output of this step is the set of independent clusters of fine-grained changes, which is eventually displayed to the user with a dedicated user interface; see also 346, 1st and 2nd paragraphs.).

	With respect to claim 15, Dias discloses A computer program product for providing intelligent application development in a computing environment by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (e.g., p. 346, Once we completed the creation and evaluation of the best ML approach and features on dataset 2devs, and obtained promising results, we created the corresponding implementation in EpiceaUntangler, a tool that developers can use in real-world development; see also section III and Abstract.), the computer-readable program code portions comprising: 
	an executable portion that continuously monitors, by the processor, a local code base for one or more application code changes performed by a user (e.g., Fig. 1 and associated text, e.g., p. 343, left col., 1st paragraph, The tools log all the fine-grained changes made by developers as they change the source code; see also p. 342, right column, 4th paragraph, Fine-Grained Changes, p. 343, left column, 2nd paragraph, Epicea: Event Modeler with Fine Grained Changes, and p. 346, 1st and 2nd paragraphs.); 
	an executable portion that identifies, by the processor, those of the one or more application code changes related to a particular application issue, wherein the identifying occurs irrespective of whether those of the one or more application code changes related to the particular application issue were sequentially performed (e.g., p. 343, left column, 1st paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information [irrespective of whether those of the one or more application code changes related to the particular application issue were sequentially performed], presents several automatically-computed clusters of changes: Each cluster represents a distinct activity [identifying, by the processor, those of the one or more application code changes related to a particular application issue] of the developer since last commit”; see also pp. 343-344, sections III(B)-(D), and p. 346, 1st and 2nd paragraphs.); 
	an executable portion that automatically groups, by the processor, those of the one or more application code changes into one or more application code change groups for a versioning system prior to commitment, wherein the one or more application code groups are logically consistent and self-contained (e.g., p. 343, right column, section III(D), Clustering [groups], The last necessary step in our approach is to take the output of the machine learning step, computed on each pair of changes, and aggregate it to form the clusters of changes for the user; see also p. 343, 1st paragraph and p. 346, 1st and 2nd paragraphs.); and 
	an executable portion that displays, by the processor on a user interface, those of the one or more application code changes in the one or more application code change groups as candidate changes for collective commitment, wherein the displaying includes automatically suggesting those of the one or more application code changes within a particular group of the one or more application code change groups associated with the particular application issue be collectively committed while automatically suggesting others of the one or more application code changes identified as unrelated to the particular application issue be opened within a new group of the one or more application code change groups and associated with a suggested new application issue upon determining the others of the one or more application code changes are associated with an application issue not previously known, and wherein the user selects the one or more application code change groups to commit (e.g., p. 343, 1st paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information, presents several automatically-computed clusters of changes: Each cluster represents a distinct activity of the developer since last commit [automatically suggesting those of the one or more application code changes within a particular group of the one or more application code change groups associated with the particular application issue be collectively committed while automatically suggesting others of the one or more application code changes identified as unrelated to the particular application issue be opened within a new group of the one or more application code change groups and associated with a suggested new application issue upon determining the others of the one or more application code changes are associated with an application issue not previously known]. The developer may then add a comment to each cluster and, if necessary, adapt the automatic clustering (by adding/removing clusters and moving changes to different clusters). Once the developer validates the clusters, the tool generates one commit per cluster and publishes them to the repository; p. 344, 3rd paragraph, The output of this step is the set of independent clusters of fine-grained changes, which is eventually displayed to the user with a dedicated user interface; see also 346, 1st and 2nd paragraphs.).

	With respect to claims 2, 9, and 16, Dias also discloses wherein continuously monitoring the local code base further includes tracking the one or more application code changes occurring during a selected time period (e.g., Fig. 1 and associated text, e.g., p. 342, left column, 2nd paragraph, In our work, we propose to alleviate the aforementioned limitations by using fine-grained code changes that we collect during development sessions; p. 343, left col., 1st paragraph, The tools log all the fine-grained changes made by developers as they change the source code; see also p. 342, right column, 4th paragraph, Fine-Grained Changes, p. 343, left column, 2nd paragraph, Epicea: Event Modeler with Fine Grained Changes, and p. 346, 1st and 2nd paragraphs.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dias in view of Burton et al. 20190026106 (hereinafter Burton).

	With respect to claims 3, 10, and 17, Dias does not appear to explicitly disclose wherein identifying those of the one or more application code changes related to a particular application issue further includes: automatically linking each of the application code change groups to an existing issue; or automatically linking each of the application code change groups to a new issue.  However, this is taught in analogous art, Burton (Figs. 1-4 and associated text, e.g., Abstract, storing in memory an association between the subset of the software-issue reports and the current code-change; see also [0050], this may include identifying, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Dias with the invention of Burton because it “may substantially lower the burden associated with identifying software-issue reports addressed by code changes for developers,” as suggested by Burton (see [0047]).  


Claims 4-7, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dias in view of Taeumel et al. “Unravel Programming Session with THRESHER: Identifying Coherent and Complete Sets of Fine-granular Source Code Changes” (hereinafter Taeumel).

	With respect to claims 4, 11, and 18, Dias also discloses wherein automatically grouping and displaying those of the one or more application changes in the one or more application code change groups further includes: 
	combining the one or more application code changes [with metadata describing each application change] (e.g., p. 343, left column, 1st paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information, presents several automatically-computed clusters of changes: Each cluster represents a distinct activity  of the developer since last commit”; see also pp. 343-344, sections III(B)-(D), and p. 346, 1st and 2nd paragraphs.); and 
	providing a list of the one or more application code change groups [having the metadata associated therewith] (Id., see also Fig. 2 and associated text, e.g., p. 346, left column, 3rd paragraph, After the developer decides to commit, she sees an interface similar to that used to rd paragraph, The output of this step is the set of independent clusters of fine-grained changes, which is eventually displayed to the user with a dedicated user interface.).
	Dias does not appear to explicitly disclose with metadata describing each application change or having the metadata associated therewith. However, this is taught in analogous art, Taeumel (e.g., Fig. 4 and associated text, e.g., p. 30, The results view (2) shows all resulting groups, which contain these changes....All groups get single-letter labels for easier recognition...Selecting a group in the result view (2) will reveal more details in the diff view and highlight the contents...when hovering over a recommendation, the reasons is shown in a tooltip (Figure 4, bottom right)....Besides manual naming, a short description of structural changes is appended automatically such as “added class SWA18World” and “modified method player >> render.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Dias with the invention of Taeumel because it provides “a reduced manual effort because developers can focus on project specific adjustments” and “they can easily intervene to accurately reconstruct activities and thus follow best practices” as suggested by Taeumel (see Abstract).  

	With respect to claims 5 and 12, Dias does not appear to explicitly disclose generating a message that describes the one or more application code change groups relating to the particular issue. However, this is taught in analogous art, Taeumel (e.g., Fig. 4 and associated text, e.g., p. 30, Finally, after reviewing a group, the developer can propose a descriptive name, commit message.  Besides manual naming, a short description of structural changes is appended automatically such as “added class SWA18World” and “modified method player >> render.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Dias with the invention of Taeumel because it provides “a reduced manual effort because developers can focus on project specific adjustments” and “they can easily intervene to accurately reconstruct activities and thus follow best practices” as suggested by Taeumel (see Abstract).  

	With respect to claims 6 and 13, Dias also discloses collecting feedback data on the one or more application code change groups (e.g., p. 343, left column, first paragraph, The developer may then add a comment to each cluster and, if necessary, adapt the automatic clustering (by adding/removing clusters and moving changes to different clusters.) and Taeumel discloses relating to the message (e.g., Fig. 4 and associated text, e.g., p. 30, Finally, after reviewing a group, the developer can propose a descriptive name, which is displayed as the group’s name to help identify complete ones.  When she decides to commit, name and description are used as commit message.  Besides manual naming, a short description of structural changes is appended automatically such as “added class SWA18World” and “modified method player >> render.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Taeumel for the same reasons set forth above with respect to claims 5 and 12.

	With respect to claim 19, Dias also discloses an executable portion that: [generates a message that describes the one or more application code change groups relating to the particular issue;] and 
	collects feedback data on the one or more application code change groups [relating to the message] (e.g., p. 343, left column, first paragraph, The developer may then add a comment to each cluster and, if necessary, adapt the automatic clustering (by adding/removing clusters and moving changes to different clusters.).
	Dias does not appear to explicitly disclose generates a message that describes the one or more application code change groups relating to the particular issue or relating to the message.  However, this is taught in analogous art, Taeumel (e.g., Fig. 4 and associated text, e.g., p. 30, Finally, after reviewing a group, the developer can propose a descriptive name, which is displayed as the group’s name to help identify complete ones.  When she decides to commit, name and description are used as commit message.  Besides manual naming, a short description of structural changes is appended automatically such as “added class SWA18World” and “modified method player >> render.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Dias with the invention of Taeumel because it provides “a reduced manual effort because developers can focus on project specific adjustments” and “they can easily intervene to accurately reconstruct activities and thus follow best practices” as suggested by Taeumel (see Abstract).  

	With respect to claim 7, Dias also discloses initializing a machine learning mechanism to (p. 343, right column, Machine Learning Approaches): 
	collect the feedback data from the user (e.g., p. 343, left column, first paragraph, The developer may then add a comment to each cluster and, if necessary, adapt the automatic clustering (by adding/removing clusters and moving changes to different clusters.); 
	suggest the one or more application code change groups to the user for acceptance, denial, or modification when displaying the candidate changes (e.g., p. 343, left column, first paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information, presents several automatically-computed clusters of changes: Each cluster represents a distinct activity of the developer since last commit. The developer may then add a comment to each cluster and, if necessary, adapt the automatic clustering (by adding/removing clusters and moving changes to different clusters). Once the developer validates the clusters, the tool generates one commit per cluster and publishes them to the repository; see also p. 346, left column.); or 
	[learn to automatically group subsequent application code changes into subsequent application code change groups according to the feedback data].

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dias in view of Taeumel et al. “Unravel Programming Session with THRESHER: Identifying Coherent and Complete Sets of Fine-granular Source Code Changes” (hereinafter Taeumel) and Burton.

	With respect to claims 14 and 20, Dias also discloses wherein the executable instructions further initialize a machine learning mechanism to: collect the feedback data from the user  (e.g., p. 343, left column, first paragraph, The developer may then add a ; 
	suggest the one or more application code change groups to the user for acceptance, denial, or modification when displaying the candidate changes (e.g., p. 343, left column, first paragraph, When a developer wants to commit her changes, the tool, based on an analysis of the recorded information, presents several automatically-computed clusters of changes: Each cluster represents a distinct activity of the developer since last commit. The developer may then add a comment to each cluster and, if necessary, adapt the automatic clustering (by adding/removing clusters and moving changes to different clusters). Once the developer validates the clusters, the tool generates one commit per cluster and publishes them to the repository; see also p. 346, left column.); and 
	[learn to automatically group subsequent application code changes into subsequent application code change groups according to the feedback data].
	Dias does not appear to explicitly disclose learn to automatically group subsequent application code changes into subsequent application code change groups according to the feedback data.  However, this is taught in analogous art, Burton (e.g., [0017-18], Some embodiments train and use a supervised natural language processing machine learning model to infer which reported software issues are likely related to a change in code being committed to a repository. In some cases, the developer may be presented with a list of ranked candidate issues inferred by the model, and the developer may select among this list to designate which are addressed by the change to the code [feedback].... the training set may include previously logged changes to code and manual designations of related issues by developers; [0050], [0050] Next, for each of the code-segment groups, some embodiments may train a code-sub-segment-specific 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Burton because it “may substantially lower the burden associated with identifying software-issue reports addressed by code changes for developers,” as suggested by Burton (see [0047]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Specifically, (1) Hayashi et al. “Historef: A tool for edit history refactoring” discloses a tool for automating edit history refactoring on Eclipse IDE for Java programs, and (2) Konopka et al. “Untangling Development Tasks with Software Developer's Activity” discloses a technique for untangling changes before committing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192